Danhof, J.
Plaintiff was injured in an accident on September 23, 1967, allegedly caused by a defective highway. The highway was within defendants jurisdiction, and on October 5, 1967, plaintiff filed a notice of his injuries and intent to hold defendant liable. The notice was within the form required by the statute in force at that time, MCLA § 691.1404 (Stat Ann 1969 Rev 3.996[104]), in all respects save one. It was not verified.
On January 20, 1969, the plaintiff commenced this action. Defendant moved for accelerated judgment on the grounds that the notice had not been verified. The trial court granted the motion and the plaintiff has appealed.
This case is controlled by Kustasz v. City of Detroit (1970), 28 Mich App 312. In Kustazs it was held that when the only defect in the notice is the lack of verification the statute has been substantially complied with and accelerated judgment is improper.
Reversed and remanded for further proceedings consistent with this opinion.
All concurred.